     Case 2:18-cr-00366 Document 64 Filed on 03/25/21 in TXSD Page 1 of 6
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                                March 26, 2021
                       UNITED STATES DISTRICT COURT
                                                                              Nathan Ochsner, Clerk
                        SOUTHERN DISTRICT OF TEXAS
                          CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA,                  §
 Plaintiff,                                §
                                           §
       v.                                  §           CRIMINAL NO. 2:18-366
                                           §
DOROTEO IRUEGAS,                           §
 Defendant.                                §

                      MEMORANDUM OPINION & ORDER

      Pending before the Court is Defendant Doroteo Iruegas’ Motion for Reconsideration

of Compassionate Release or Reduction in Sentence Pursuant to 3582(c)(1)(A) and

Appointment of Counsel. D.E. 62. For the reasons set forth below, his motion is DENIED.

I. BACKGROUND

      Defendant, by counsel, previously moved the Court for compassionate release based

on extraordinary and compelling circumstances because he feared contracting COVID-19

while in prison. D.E. 51. The Court denied the motion on the grounds that “Defendant does

not identify any underlying medical condition that would make him particularly vulnerable

to severe illness or death should he contract COVID-19.” D.E. 52, p. 4 (internal footnote

omitted). Defendant then filed a pro se motion to reconsider, wherein he identified the

following additional extraordinary and compelling reasons warranting compassionate

release: (1) the Bureau of Prisons’ (BOP) action plan has failed to combat the spread of

COVID-19; (2) Defendant has been exposed to COVID-19; (3) despite exhibiting

symptoms, the BOP refuses to test him for COVID-19, its antibodies, or related health




                                            1
     Case 2:18-cr-00366 Document 64 Filed on 03/25/21 in TXSD Page 2 of 6




conditions; and (4) he is therefore more susceptible to the second wave of COVID-19 this

fall. D.E. 54. The Court again denied relief, explaining:

              Assuming Defendant did previously contract the novel
              coronavirus, there is nothing to indicate that he ever became
              severely ill. He also still has not identified any underlying
              medical condition that would make him particularly vulnerable
              to severe illness or death from COVID-19 should he contract
              the virus a second time . . . Based on the evidence submitted,
              the Court finds that Defendant has again failed to meet his
              burden of showing that extraordinary or compelling reasons
              warrant his release.

              The Court further finds that the 18 U.S.C. § 3553(a) factors, as
              considered in the specific context of the facts of this case, do
              not warrant a reduction in sentence. Defendant has not
              provided his prison disciplinary history; however, his
              Presentence Investigation Report (PSR, D.E. 29) detailed an
              extensive criminal history, including numerous drug offenses.
              . . . Releasing Defendant almost 10 years early, when he has
              served only 20% of his sentence, would not reflect the
              seriousness of the offense, promote respect for the law, or
              provide just punishment for the offense, nor would it deter
              criminal conduct or protect the public from further crimes.

(D.E. 56, pp. 3–4 (internal footnote omitted)).

       Defendant appealed the Court’s denial of his motion to reconsider, but his appeal

was denied after he failed to timely pay the filing fee. D.E. 60, 61.

       In his current motion to reconsider, Defendant claims that his prior retained counsel

failed to identify what medical conditions place Defendant at risk of COVID-19

complications and failed to raise meritorious issues supported by case law. Defendant also

complains that the “jailhouse lawyer” who prepared his first motion to reconsider did no

better. Using a different jailhouse lawyer, Defendant now asks the Court to consider the

following issues that he failed to previously raise: (1) his obesity and history of smoking


                                              2
     Case 2:18-cr-00366 Document 64 Filed on 03/25/21 in TXSD Page 3 of 6




and substance abuse place him at an increased risk of severe illness or death from COVID-

19; (2) the COVID-19 conditions at FCI Butner are especially dangerous, and BOP staff

are not in compliance with the COVID-19 action plan; (3) the harsh conditions of

confinement increase the severity of his sentence; (4) he will live with his family and have

fulltime employment upon release; (5) his prior convictions are “very old” and were all

due to his substance abuse issues; and (6) he has engaged in significant post-conviction

rehabilitation. If the Court decides against immediate release, Defendant moves for a four-

year sentence reduction so that he may be considered for the Residential Drug Treatment

Program (RDAP).

II. ANALYSIS

       As the Fifth Circuit recently explained:

              [C]ourts around the country, in some exceptional cases, have
              granted compassionate release where the defendant has
              demonstrated an increased risk of serious illness if he or she
              were to contract COVID. . . . But that is certainly not a
              unanimous approach to every high-risk inmate with preexisting
              conditions seeking compassionate release.

              The courts that granted compassionate release on those bases
              largely have done so for defendants who had already served the
              lion’s share of their sentences and presented multiple, severe,
              health concerns. . . . Fear of COVID doesn’t automatically
              entitle a prisoner to release.

United States v. Thompson, 984 F.3d 431, 434–35 (5th Cir. 2021) (collecting cases)

(internal footnotes and citations omitted).

       Defendant is 41 years old and has served 24% of his sentence. As of 2018, he

“reported to be in good health and he denied any history of serious health problems.” PSR,



                                              3
     Case 2:18-cr-00366 Document 64 Filed on 03/25/21 in TXSD Page 4 of 6




D.E. 29, ¶ 63. He has offered evidence that he is obese (BMI 31.5), which has been

identified by the Centers for Disease Control and Prevention (CDC) as increasing the

likelihood of severe illness or death from COVID-19. People with Certain Medical

Conditions, CDC (Mar. 15, 2021), https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/people-with-medical-conditions.html.

       The Thompson court recently found that hypertension did not make an inmate’s case

extraordinary, despite causing an increased risk for COVID-19 complications, reasoning

that “nearly half of the adult population in the United States suffers from hypertension.”

Thompson, 984 F.3d at 434. According to the CDC, the prevalence of obesity is 44.8%

among adults 40 to 59 years. Adult Obesity Facts, CDC (Feb. 11, 2021),

https://www.cdc.gov/obesity/data/adult.html. Like Thompson, Defendant also “can point

to no case in which a court, on account of the pandemic, has granted compassionate release

to an otherwise healthy defendant with [a] well-controlled, chronic medical condition[] and

who had completed less than half of his sentence.” Id. at 435.

       Defendant next claims that the conditions at FCI Butner are “exceptionally

dangerous,” BOP staff are not in compliance with the COVID-19 action plan, and FCI

Butner “currently has yet another COVID-19 outbreak on the complex.” D.E. 62, p. 8.

According to the BOP’s website, however, there are currently zero active inmate cases and

zero active staff cases at FCI Butner Medium I, where Defendant is housed. See

https://www.bop.gov/coronavirus/ (last visited Mar. 22, 2021).

      Defendant further complains that “the harsh and very dangerous conditions of the

Covid-19 pandemic that were unforeseen by the court at [his] original sentencing increases


                                             4
      Case 2:18-cr-00366 Document 64 Filed on 03/25/21 in TXSD Page 5 of 6




the severity of his sentence.” D.E. 62, p. 9. According to Defendant, “The prison stays on

modified lockdown with limited recreation, programming, and medical.” Id. at 10. With

respect to motions for compassionate release based on COVID-19, “the conditions of

confinement in jail, alone, are not sufficient grounds to justify a finding of extraordinary

and compelling circumstances. Rather, those circumstances are applicable to all inmates

who are currently imprisoned and hence are not unique to any one person.” United States

v. Koons, 455 F. Supp. 3d 285, 291 (W.D. La. 2020) (citing United States v. Raia, 954 F.3d

594, 597 (3d Cir. 2020)).

       Defendant also emphasizes that he has been incident-free while in custody, has

completed two nonresidential drug programs, is working on his GED, and has completed

other educational programs, including parenting classes and vocational training. While the

Court is permitted to consider post-sentencing rehabilitation in determining whether to

grant an eligible defendant a sentence reduction, it is not authorized to grant a reduction

based upon post-sentencing rehabilitation alone. See U.S.S.G. § 1B1.10, app. n.1(B)(iii).

       Finally, Defendant’s assertion that his prior convictions are “very old” and were all

due to his substance abuse issues does not alter the Court’s opinion that the 18 U.S.C. §

3553(a) factors, as considered in the specific context of the facts of this case, do not warrant

a reduction in sentence.

       Accordingly, Defendant’s third request for a sentence reduction is denied.




                                               5
     Case 2:18-cr-00366 Document 64 Filed on 03/25/21 in TXSD Page 6 of 6




III. MOTION TO APPOINT COUNSEL

       Defendant further moves the Court to appoint counsel to “supplement his motion

correctly.” D.E. 62, p. 17. Because this Order denies his current motion, there is nothing to

supplement. His motion to appoint counsel is therefore denied.

IV. CONCLUSION

       For the reasons set forth above, Defendant’s Motion for Reconsideration of

Compassionate Release or Reduction in Sentence Pursuant to 3582(c)(1)(A) and

Appointment of Counsel (D.E. 62) is DENIED.

                       March 25, 2021
       So ORDERED on ____________________________.



                                                    _______________________________
                                                       NELVA GONZALES RAMOS
                                                   UNITED STATES DISTRICT JUDGE




                                             6
